Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 6/10/21 overcome the rejections set forth under 35 USC 112(b) in the office action mailed 12/10/20. Applicant’s arguments filed 6/10/21 are persuasive regarding claims 2-3. The rejection set forth under 35 USC 103 is maintained for the remaining claims, although the discussion of the rejection has been modified. An indefiniteness rejection for claim 8 and its dependent claims has also been set forth below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/21 has been entered.

Claim Rejections - 35 USC § 112
Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 8 and its dependent claims, it is unclear whether “fatty acids including” means a fatty acid mixture comprising oleic, stearic, and behenic acid, or whether only one of the recited acids needs to be present. It is also unclear what the “respectively” at the end of the claim limitation signifies. If applicant intends for this to mean that the esters are a reaction product of oleic acid and oleyl alcohol, a reaction product of stearic acid and stearyl alcohol, and a reaction product of behenic acid and behenyl alcohol, this should be clarified.


Claim Rejections - 35 USC § 103
Claims 1 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hulsmann (U.S. Pat. No. 4,510,093).
Claims 1 and 4-20 are product-by-process claims, and the determination of patentability is based on the product itself. See MPEP 2113. In the abstract and from column 1 line 48 through column 2 line 10 Hulsmann discloses a substitute for jojoba oil consisting of a mixture of synthetic liquid wax esters. The wax esters are prepared from a mixture of fatty acids including unsaturated C18 to C22 straight chain fatty acids, and a mixture of fatty alcohols, although it is noted that Hulsmann also discloses in column 2 lines 48-52 that the acid and alcohol mixtures can comprise saturated acids and alcohols as impurities; as the acid and alcohol mixtures of Hulsmann comprise C18 and 22 acids and alcohols, these impurities will comprise stearic acid, stearyl alcohol, behenic acid, and behenyl alcohol, as recited in claim 8.
Hulsmann does not disclose specific mixtures obtainable from the transesterification of three or more esters, as recited in claims 1, 8, and 15. However, from column 1 line 48 through column 2 line 10, Hulsmann discloses that the esters can be prepared from a mixture of up to five straight-chain fatty acids and up to six fatty alcohols, overlapping the ranges of three or more fatty acids and alcohols required to prepare the claimed ester mixtures. When the fatty alcohol mixture contains three or more fatty acids, and the fatty alcohol mixture contains three or more fatty alcohols, the mixture of esters will be equivalent to that obtainable by the transesterification of three esters, as recited in claims 1 and 15, including esters obtainable from the specific acids and alcohols recited in claim 8, noting that the “including” and “comprising” language allows for the composition to be obtainable from acid and alcohol mixtures comprising additional unrecited acids and alcohols. Since Hulsmann discloses that the mixture of wax esters is useful as a substitute for jojoba oil, it is considered to have a substantially equivalent or equivalent physical property to a transesterified wax ester composition comprising a jojoba ester as recited in claims 1, 8, and 15, including the properties recited in claims 1, 5-6, 8-10, 15-16, and 18. When the lower molecular weight fatty acid and fatty alcohol reactants are used, the composition will have a lower average molecular weight than the composition comprising the jojoba ester, as recited in claims 7, 11, and 19. The straight chain fatty acids of Hulsmann are C18 to C22, including up to 93% C18 fatty acid, and the fatty alcohols contain at least 50% C18 fatty alcohol and can also comprise C16, C20, and C22 fatty alcohols, so the carbon chain length 
See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 1 and 4-20 are therefore rendered obvious by Hulsmann.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Applicant’s arguments set forth in the remarks filed 6/10/21 as well as the declaration of Addy are persuasive regarding claims 2-3. The declaration of Addy states that the composition of Hulsmann has an iodine value well outside the range recited in claim 2. While the value of 96 to 104 cited in the application appears to refer to the saponification value of Hulsmann rather than the iodine number, the table supplied by Hulsmann indicates that the iodine value ranges from 85 to 92, still well outside the range recited in claim 2. As noted by applicant, Hulsmann teaches in column 4 lines 11-13 that the high iodine value is an advantage of the composition. One of ordinary skill in the art would therefore not be motivated to 
Regarding claim 3, the discussion in the declaration of Addy persuasively argues that the composition of Hulsmann would not have a dropping point in the range recited in claim 3. 


Response to Arguments
Applicant's arguments filed 6/10/21 have been fully considered but they are not persuasive in relation to claims 1 and 4-20. Applicant argues that the properties of the material of Hulsmann differ from the properties of a transesterified wax ester composition comprising a botanically derived jojoba ester, and supplies a declaration by Addy in support of this position. Regarding the iodine value of the material of Hulsmann, it is noted that the declaration of Addy states that the iodine value of Hulsmann ranges from 96 to 104, but this appears to be the range for the saponification number in the table of Hulsmann; the iodine number ranges from 85 to 92. As discussed in paragraph 6 of the office action mailed 12/10/20, the claims do not require that the claimed material have properties substantially equivalent or equivalent to those of a botanically derived jojoba ester, but rather to any transesterified wax ester composition comprising any amount of any jojoba ester. Since the compositions of Hulsmann are themselves wax ester compositions which are obtainable by transesterification, as noted in the rejections, the compositions of Hulsmann must have attributes that are, at a minimum, . 
Applicant argues, in the declaration of Addy, that the products of Hulsmann cannot have dropping points and iodine values similar to the botanically comparative products due to the degree of unsaturation. While these arguments are persuasive for the specific ranges recited in claims 2-3, they are not sufficient to show that the products of Hulsmann cannot have a dropping point and iodine value substantially equivalent to any transesterified wax composition comprising any amount of a jojoba ester. Regarding the iodine value, it is also noted that Brown (U.S. Pat. No. RE38,141) discloses in the table in column 8 jojoba esters having iodine values as high as 85, overlapping the range of iodine values in the examples of Hulsmann and providing further evidence that the compositions of Hulsmann have iodine values which are substantially equivalent to those of transesterified wax ester compositions comprising a botanically derived jojoba ester.  
Regarding claims 8 and 15 in particular, the examiner notes that claim 8 allows for any sensory attribute of the wax ester composition to be substantially equivalent to that of the comparative composition, and claim 15 allows for any functional attribute of the wax ester composition to be substantially equivalent to that of the comparative composition. Applicant is therefore asserting that the composition of Hulsmann, despite being a wax ester composition meeting the compositional limitations of the claims, and despite being specifically disclosed as a jojoba oil substitute, does not have a single sensory attribute or a single functional attribute that is even substantially equivalent to that of any transesterified wax ester composition comprising any amount of a jojoba 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771